IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MARTHA J. COWDEN AND CARY              : No. 180 WAL 2016
DWAYNE COWDEN,                         :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
SUNOCO PIPELINE, L.P.,                 :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.